IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-1217

                                 Filed: 18 July 2017

Buncombe County, No. 16 SPC 898

IN THE MATTER OF:

STEPHEN WOLFE

      Appeal by respondent from order entered 9 June 2016 by Judge Andrea Dray

in Buncombe County District Court. Heard in the Court of Appeals 3 May 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Andrew L.
      Hayes, for petitioner-appellee.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Amanda S.
      Zimmer, for respondent-appellant.


      ELMORE, Judge.


      Respondent Stephen Wolfe, an adult incompetent, appeals from an order

concurring in his voluntary admission to a twenty-four hour (inpatient) psychiatric

facility and ordering he remain admitted for further inpatient treatment. Wolfe

contends the trial court lacked subject-matter jurisdiction to enter its order because

it never received his written and signed application for voluntary admission to the

facility as statutorily required to initiate the postadmission review hearing from

which its order arose. Because we hold the lack of a written and signed application

for voluntary admission fails to vest a district court’s subject-matter jurisdiction to
                                      IN RE S.W.

                                   Opinion of the Court



concur in a patient’s voluntary admission and order continued admission for further

treatment, we vacate the court’s order.

                                   I. Background

      On 25 May 2016, Wolfe presented to the emergency department at Mission

Hospital in Buncombe County “suffering from self-reported dehydration, and

apparent psychiatric decompensation due to treatment noncompliance.” Three days

later Wolfe was admitted to Mission Hospital’s inpatient psychiatric unit (Copestone)

and evaluated that same day by a staff psychiatrist, Dr. Suzanne Collier.

      On 31 May, Dr. Collier filed with the Buncombe County District Court an

evaluation for admission, in which she noted that Wolfe had a history of bipolar

disorder and psychiatric hospitalizations; that he had recently stopped taking his

psychiatric medication and was exhibiting signs of paranoia, delusions, and

sleeplessness; and opined that Wolfe was mentally ill, needed further evaluation, and

should be admitted to Copestone for inpatient psychiatric treatment. Upon receipt of

Dr. Collier’s evaluation, the district court scheduled an “Involuntary Commitment or

Voluntary Admission hearing” to review Wolfe’s admission and determine if further

inpatient psychiatric treatment was necessary. The district court never received a

written and signed application for Wolfe’s voluntary admission to Mission Hospital

or to its psychiatric unit at Copestone.




                                           -2-
                                     IN RE S.W.

                                  Opinion of the Court



      On 3 June, Wolfe was appointed counsel.            After interviewing Wolfe, his

appointed counsel filed a notice with the district court requesting a hearing because

Wolfe “does not agree with [Dr. Collier’s] recommendations.”

      At the 9 June hearing on Wolfe’s admission, Dr. Collier testified that Wolfe

“did not present [to the emergency room] for psychiatric reasons per his report” and

stated when she first evaluated Wolfe on 28 May, “he told me he came in for some

other medical problem, and that he didn’t need to be at Copestone.” Dr. Collier stated

that Wolfe was admitted to the hospital’s psychiatric unit because he had stopped

taking his bipolar disorder medications; was currently in a manic episode; and was

decompensating, experiencing symptoms of agitation, paranoia, delusions, and

sleeplessness. After about a week of observation, Dr. Collier explained that Wolfe

“generally remained calm, but argumentative about the fact that he [did not] believe

he need[ed] to be on medication.” Wolfe initially refused to take the oral psychiatric

medication prescribed at Copestone because he believed it was unnecessary and was

“poisoning him.” After a few forced antipsychotic injections to which Wolfe’s guardian

apparently consented, Wolfe started voluntarily taking his oral medication a few days

before the hearing. Dr. Collier opined that Wolfe needed further inpatient treatment

to stabilize him on his current medication and expressed concern that if he were

released, Wolfe might stop taking his medication, decompensate, and become manic.

She opined further that it would currently be medically inappropriate to discharge



                                         -3-
                                     IN RE S.W.

                                 Opinion of the Court



Wolfe to an independent living situation and requested that the court authorize his

continued inpatient psychiatric treatment at Copestone for thirty more days.

      Wolfe testified that he presented to Mission Hospital’s emergency department

complaining of severe dehydration and malnourishment because he was unable to

pay for groceries, since his payee, who receives government benefits on his behalf,

failed to provide him funds timely for basic living expenses. Wolfe conceded that he

did not believe he has bipolar disorder and stated he initially refused medication at

Copestone because each of the seven or eight psychiatric medications he has been

prescribed over the past several years have “poison[ed the] emotional state of being

in [his] state of mind” and have “made [him] angry, irritable, and stupid.” Wolfe

testified that he was currently receiving outpatient treatment at Family Preservation

Services and taking psychiatric medication as needed, as prescribed by a general

psychiatrist there. Wolfe indicated he would continue taking the medicine prescribed

at Copestone if discharged and was currently able to return to living independently.

Wolfe requested that if the court found it necessary he receive further inpatient

treatment, it send him to another facility for an independent assessment, since

Copestone “seem[ed] to be intent on making [him] take [bipolar] medicine and stay

there.” Wolfe’s guardian was not present at the hearing.

      After the hearing, the court entered an order on 9 June 2016 concurring in

Wolfe’s voluntary admission and authorizing his continued inpatient admission at



                                        -4-
                                      IN RE S.W.

                                   Opinion of the Court



Copestone for no more than thirty days. In its order, the court found by clear, cogent,

and convincing evidence that Wolfe was mentally ill, in need of further treatment at

Copestone, and that lesser measures would be insufficient. Wolfe was discharged

from Copestone on 22 June 2016. Wolfe appeals.

                                     II. Analysis

      On appeal, Wolfe contends the trial court lacked jurisdiction to concur in his

voluntary admission and order he remain admitted for further inpatient psychiatric

treatment because it never received a written and signed application for his voluntary

admission to Copestone as required by N.C. Gen. Stat. § 122C-232 to initiate the

hearing. Wolfe also challenges the sufficiency of evidence underlying the district

court’s finding that his admission was voluntary, arguing no evidence presented

showed that his admission to Mission Hospital’s inpatient psychiatric unit at

Copestone was, in fact, voluntary.       Because we hold that the lack of Wolfe’s

application for voluntary admission failed to vest the trial court with subject-matter

jurisdiction to concur in his admission and authorize he remain admitted for

additional inpatient treatment, we vacate the order and thus decline to address

Wolfe’s second argument.

      We review de novo whether a trial court has jurisdiction over particular subject

matter. See, e.g., McKoy v. McKoy, 202 N.C. App. 509, 511, 689 S.E.2d 590, 592

(2010). Subject-matter jurisdiction “involves the authority of a court to adjudicate the



                                          -5-
                                       IN RE S.W.

                                   Opinion of the Court



type of controversy presented by the action before it.” Haker-Volkening v. Haker, 143
N.C. App. 688, 693, 547 S.E.2d 127, 130, disc. rev. denied, 354 N.C. 217, 554 S.E.2d
338 (2001). “A universal principle as old as the law is that the proceedings of a court

without jurisdiction of the subject matter are a nullity,” Burgess v. Gibbs, 262 N.C.
462, 465, 137 S.E.2d 806, 808 (1964) (citing High v. Pearce, 220 N.C. App. 266, 271,

17 S.E.2d 108, 112 (1941)), and “in its absence a court has no power to act[ and any

resulting] ‘judgment is void,’ ” In re T.R.P., 360 N.C. 588, 590, 636 S.E.2d 787, 790

(2006) (quoting Hart v. Thomasville Motors, Inc., 244 N.C. 84, 90, 92 S.E.2d 673, 678

(1956)).   “When the record shows a lack of jurisdiction in the lower court, the

appropriate action on the part of the appellate court is to . . . vacate any order entered

without authority.” State v. Felmet, 302 N.C. 173, 176, 273 S.E.2d 708, 711 (1981)

(citations omitted).

      “ ‘Where jurisdiction is statutory and the [l]egislature requires the [c]ourt to

exercise its jurisdiction in a certain manner, to follow a certain procedure, or

otherwise subjects the [c]ourt to certain limitations, an act of the [c]ourt beyond these

limits is in excess of its jurisdiction.’ ” In re T.R.P., 360 N.C. at 590, 636 S.E.2d at

790 (quoting Eudy v. Eudy, 288 N.C. 71, 75, 215 S.E.2d 782, 785 (1975), overruled on

other grounds by Quick v. Quick, 305 N.C. 446, 290 S.E.2d 653 (1982)). Thus, for

certain statutorily created causes of action, a trial court’s subject-matter jurisdiction

over the action does not fully vest unless the action is properly initiated. In re T.R.P.,



                                          -6-
                                        IN RE S.W.

                                    Opinion of the Court
360 N.C. at 591–93, 636 S.E.2d at 790–92 (holding court lacked jurisdiction to enter

a custody review order in an abuse, neglect, and dependency action because

statutorily required initiating petition was defective); see also Hodges v. Hodges, 226
N.C. 570–71, 571, 39 S.E.2d 596, 597 (1946) (holding court lacked jurisdiction to enter

order in alimony action because statutorily required initiating complaint was

defective). This principle also applies to statutorily created involuntary commitment

proceedings and a court’s authority to enter an involuntary commitment order. See

In re Ingram, 74 N.C. App. 579, 580–81, 328 S.E.2d 588, 589 (1985) (vacating

commitment order for want of jurisdiction where initiating petition lacked statutorily

required affidavit).

       Article 5 of Chapter 122C of the North Carolina General Statutes governs the

procedures for admitting or committing persons into inpatient psychiatric facilities.

N.C. Gen. Stat. § 122C-211(a) (2015) provides that for a competent adult to seek

voluntary admission to a facility, “a written application for evaluation or admission,

signed by the individual seeking admission, is required.” For incompetent adults

seeking voluntary admission, the written application must be completed and signed

by his or her guardian. Id. § 122C-231 (“The provisions of G.S. 122C-211 shall apply

to admissions of an incompetent adult . . . except that the legally responsible person

shall act for the individual, in applying for admission to a facility . . . .”); id. § 122C-

3(20) (“ ‘Legally responsible person’ means . . . when applied to an adult, who has



                                           -7-
                                             IN RE S.W.

                                         Opinion of the Court



been adjudicated incompetent, a guardian . . . .”). Accordingly, for Wolfe to have been

voluntarily admitted to Copestone, his guardian was required to complete and sign a

written application for Wolfe’s admission.

        N.C. Gen. Stat. § 112C-232 (2015) empowers a district court to review an

incompetent adult’s voluntary admission into an inpatient psychiatric facility and

order he or she remain admitted for further inpatient treatment.                         The statute

mandates that the district court must hold a hearing within ten days after an

incompetent adult’s voluntary admission to “determine whether the incompetent

adult is mentally ill . . . and is in need of further treatment at the facility.” Id. §§

122C-232(a), (b). If the court determines by clear, cogent, and convincing evidence

that the patient is mentally ill, in need of further treatment, and that lesser measures

would be insufficient, the court may concur with the voluntary admission and

authorize further treatment. Id. § 122C-232(b). If further inpatient treatment is

authorized, “only the facility or the court may release the incompetent adult” upon a

determination that such treatment is no longer needed. Id. § 122C-233(b).1

        Significantly here, N.C. Gen. Stat. § 112C-232(b) provides that “[i]n any case

requiring [this] hearing . . . , no petition is necessary; the written application for

voluntary admission shall serve as the initiating document for the hearing.”

(Emphasis added.) This limitation conditions subject-matter jurisdiction: a district


1Additionally, if the facility refuses a legal guardian’s request to discharge an incompetent adult, the
guardian may apply to the court for a discharge hearing. Id.

                                                 -8-
                                     IN RE S.W.

                                  Opinion of the Court



court’s N.C. Gen. Stat. § 122C-232 jurisdiction to concur in an incompetent adult’s

voluntary admission and order that he or she remain admitted for further inpatient

treatment does not vest absent the statutorily required written application for

voluntary admission signed by the incompetent adult’s legal guardian.

      Here, the district court entered an order purporting to concur in Wolfe’s

voluntary admission to Copestone and ordering he remain admitted for an additional

thirty days of inpatient psychiatric treatment. Yet the appellate record contains no

written application for Wolfe’s voluntary admission signed by his guardian. Rather,

as an amendment to appellate record reflects, Wolfe’s “application was not filed in

the court file for this case,” and the Buncombe County District Court calendared the

hearing upon receipt of Dr. Collier’s evaluation for admission. Because a written and

signed application for voluntary admission never initiated the hearing, the district

court failed to comply with the requirements of N.C. Gen. Stat. § 122C-232(b).

Because the district court never received this required application for voluntary

admission, its subject-matter jurisdiction to concur in Wolfe’s voluntary admission to

Copestone and order he remain admitted for further inpatient psychiatric treatment

never vested.   The district court thus lacked authority to enter its voluntary

admission order and it must be vacated. See In re Ingram, 74 N.C. App. at 580–81,

328 S.E.2d at 589 (vacating commitment order for want of jurisdiction where petition

to initiate involuntary commitment proceedings lacked statutorily required



                                         -9-
                                       IN RE S.W.

                                   Opinion of the Court



affidavit); cf. In re T.R.P., 360 N.C. at 591–93, 636 S.E.2d at 790–92 (affirming this

Court’s decision to vacate a custody review order because lower court’s subject-matter

jurisdiction never vested where initiating petition lacked statutorily required

verification).

                                   III. Conclusion

       The lack of a required written application for Wolfe’s voluntary admission

signed by his guardian failed to vest the district court with subject-matter jurisdiction

to concur in his voluntary admission to Copestone and order he remain admitted for

further inpatient treatment. We therefore vacate its voluntary admission order.

       VACATED.

       Judges INMAN and BERGER concur.




                                          - 10 -